Citation Nr: 0639132	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  99-07 576	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August 1968 to June 1970.  
He served in Vietnam from June 1969 to June 1970, and he 
received 2 Bronze Star Medals and the Air Medal, among other 
awards.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a December 1998 rating action that 
denied service connection for PTSD on the grounds that new 
and material evidence to reopen the claim had not been 
received.  

By decision of February 2002, the Board reopened the claim 
for service connection for PTSD on the basis of receipt of 
new and material evidence.  Separately in February 2002, the 
Board determined that additional evidentiary development was 
warranted with respect to the claim for service connection 
for PTSD on the merits, and undertook such development 
pursuant to 38 C.F.R. § 19.9 (2002) and Board procedures then 
in effect.  By letter of April 2002, the Board notified the 
appellant and his representative of the additional 
development.  However, the provision of 38 C.F.R. § 19.9 
purporting to confer upon the Board the jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board but not reviewed by the RO was later held to be 
invalid.  See Disabled American Veterans (DAV) v. Secretary 
of Veterans Affairs (Secretary), 327 F. 3d 1339 (Fed. Cir. 
2003).  

Hence, in October 2003 the Board remanded this case to the RO 
for completion of the development action requested, and 
adjudication of the claim for service connection for PTSD on 
the merits in light of the additional evidence.  After 
accomplishing some of the requested action, the RO denied the 
claim (as reflected in the July 2005 Supplemental Statement 
of the Case (SSOC), and returned the matter to the Board for 
further appellate consideration.

For the reasons stated below, the issue on appeal is again 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)), the 
Board finds that all notice and development action needed to 
render a fair decision on the claim on appeal has not been 
accomplished.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a remand by the Board confers upon a veteran, as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon the VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).   

In October 2003, the Board remanded this case to the RO for 
further development of the evidence.  Appellate review 
discloses that all of the previously requested action has not 
been accomplished, and that the evidence currently of record 
is insufficient to fairly adjudicate the claim on appeal.  

Specifically, the Board requested the RO to contact the 
appropriate State or Federal agency to obtain a copy of a 
service personnel record, namely, the citation associated 
with the award of the Air Medal to the veteran in March 1970.  
However, appellate review discloses that the RO in March 2004 
only requested the National Personnel Records Center (NPRC) 
to verify the veteran's receipt of the Air Medal, and the 
NPRC responded with a copy of military document verifying the 
award that was already of record in this case.  The Board 
emphasizes that the document sought is not verification of 
the veteran's receipt of the Air Medal, of which there is no 
question, but a copy of the actual citation associated with 
that award in March 1970 that might have some bearing upon 
the matter of whether the veteran engaged in combat with the 
enemy in Vietnam, or has a stressor that is related to that 
combat.  In written argument dated in October 2006, the 
veteran's representative requested the Board to remand this 
case to the RO for additional evidentiary development 
pertaining to the veteran's claimed stressors, and the Board 
concurs that additional remand is required to obtain 
previously-requested evidence.

Although the record contains some correspondence from the RO 
addressing some VCAA notice and duty to assist provisions, 
the record does not include correspondence that sufficiently 
addresses, with respect to the claim for service connection 
for PTSD on the merits, the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Action by the RO is required 
to satisfy the notification provisions of the VCAA.  See DAV 
v. Secretary, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full 1-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); but see also Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that the VA may make a decision 
on a claim before the expiration of the 1-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent information and evidence in his 
possession (of which he was not previously notified), and 
ensure that he receives notice that meets the requirements of 
the Court's decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as appropriate.  After providing the 
required notice, the RO should obtain any additional evidence 
for which the veteran provides sufficient information and, if 
necessary, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.	The RO should send the veteran and his 
representative a letter requesting him 
to provide sufficient information, and 
if necessary, authorization, to enable 
it to obtain any additional pertinent 
evidence that is not currently of 
record.  The RO should also invite the 
veteran to submit all pertinent 
evidence in his possession, and 
explain the type of evidence that is 
his ultimate responsibility to submit.  
The RO should ensure that its letter 
meets the requirements of the Court's 
decision in Dingess/Hartman, cited to 
above, as appropriate.  The RO's 
letter should clearly explain to the 
veteran that he has a full 1-year 
period to respond (although the VA may 
decide the claim within the 1-year 
period).

2.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in           
38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims folder.  If 
any records sought are not obtained, 
the RO should notify him and his 
representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.	The RO should contact both (a) the 
service department and (b) the NPRC, 
and request them to furnish a copy of 
the citation associated with the award 
of the Air Medal to the veteran in 
March 1970.  If no such record can be 
found, or if it has been destroyed, 
the RO should request the provider to 
specifically confirm that fact.  In 
requesting this record, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/
      responses received should be 
associated with the
      claims folder.  

4.	To help avoid future remand, the RO 
must ensure that all requested 
development action has been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If 
any action is not undertaken, or is 
taken in a deficient manner, 
appropriate corrective action should 
be undertaken.  See Stegall. 

5.	After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim on 
appeal in light of all pertinent 
evidence and legal authority.

6.	If the benefit sought on appeal 
remains denied, the RO must furnish 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims folder is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.      §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


